Citation Nr: 1530180	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left lower extremity.  

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus type II.  

3.  Entitlement to service connection for below the left knee amputation as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a May 2015 statement indicating his desire to withdraw all issues from further appellate consideration.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of entitlement to service connection for peripheral neuropathy, left lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of a claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for withdrawal of a claim of entitlement to service connection for below the left knee amputation as secondary to service-connected diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2014).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2014).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2014).  

Following the Veteran's report that he would not appear at the scheduled Travel Board hearing, he submitted a May 2015 statement that indicated his satisfaction with VA's decision to grant him a permanent disability rating and expressed his desire to withdraw all issues from further appellate consideration.  As such, the Veteran has withdrawn all of his pending appeals, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the claims are dismissed.  



ORDER

The claim of entitlement to service connection for peripheral neuropathy, left lower extremity, is dismissed.  

The claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus type II is dismissed.  

The claim of entitlement to service connection for below the left knee amputation as secondary to service-connected diabetes mellitus type II is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


